Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/22 is being considered by the examiner.
Preliminary Amendment
Applicant's preliminary submission dated 2/18/22 has been entered. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species FIG.s 1-3 (claims 5 and 8-11) vs. FIG.s 5-11 (claims 1-7). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  species of FIG.s 1-3 requires at least two polymeric material, polymeric layer and polymeric substrate, but the species of FIG.s 5-11 does the same function with just one polymeric material. This is significant because the species of FIG.s 1-3 also requires a bent portion in the heat spreader and uses an additional element of a metal plate to conduct heat from the light source to the bent portion of the heat spreader, however, the species of FIG.s 5-11 utilizes the thermal contact between the electrical conductors of the circuit and the thermal interface material to conduct the heat from the light source to the heat spreader allowing for a planar surface for the heat spreader thus eliminating the bent portion therein yielding a lower profile for the shape of the assembly. 
During a conversation with applicant's representative on 12/13/22 a provisional election was made without traverse to prosecute the invention of FIG.s 5-11, i.e. claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
There can be further elections being made between FIG.s 7 vs 8 vs 10 vs 11, but in light of compact prosecution and since their differences are not claimed, this further election is withheld at this time and the distinctions are assumed obvious variants. 
Interview Summary
In light of compact prosecution, during the conversation with the applicant's representative, minor clarifications to the claim language were discussed such that they clearly and positively claim the intended invention. No agreements were made at the given time, however, the communicated allowable scope of amended claim 2 is presented below:
Claim 1. (AMEND) An illumination assembly comprising: a substantially planar layer of electrically-insulating thermal interface material including two conductors in direct contact with the layer of the thermal interface material; a solid state light source electrically coupled to the electrical circuit, the electrical circuit being between the thermal interface material and the light source; a heat spreader in direct contact with the layer of the thermal interface material, the thermal interface material thermally coupling the light source and the heat spreader, such that the conductors of the electrical circuit provide a thermally conductive path from the light source to the heat spreader through the thermal interface material; and a polymeric material at least partially around the electrical circuit, the light source[[,]] and the heat spreader to secure these elements together, the electrical circuit being at least one of printed on the thermal interface material and embedded within the polymeric material.
Claim 2. (CANCEL)
Claims 4-7. (CANCEL/AMEND to reflect substantially the same allowable scope as above)
Claims 8-11. (CANCEL as directed to a different invention)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2, 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 lack the proper antecedence for "the thermally conductive path".
Claim 5 lacks the proper antecedence for "the first polymeric layer ".
Claims are examined as best understood.
Cited References
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
ELPEDES (US 7795051), CHEN (US 8071998), TER (US 8661660), CHUNG (US 8309855), NALL (US 8371723), KAJIYA (US 8562177) and JOKE (JOKELAINEN et al. US 9175842). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOKE in view of NALL. 
Regarding claim 1, JOKE discloses an illumination assembly comprising: a thermally conductive, electrically insulating, thermal interface material (44 FIG. 8) having first and second sides; an electrical circuit (33 and 34 connecting to 21 and 22 FIG. 8) on and engaging the first side of the thermal interface material; a light source (21, 22 FIG. 8) electrically coupled to the electrical circuit, the electrical circuit being between the thermal interface material and the light source; a heat spreader (45 FIG. 8) on and engaging the second side of the thermal interface material, the thermal interface material thermally coupling the light source and the heat spreader; the electrical circuit being at least one of printed on the thermal interface material and embedded within the polymeric material (see 71 FIG. 9).
JOKE does not explicitly show a polymeric material at least partially around the electrical circuit, the light source and the heat spreader to secure these elements together. 
NALL (see FIG.s 1-8) teaches a first polymeric layer (thermoplastic is a polymer see 60 FIG. 4) at least partially around the electrical circuit (62 FIG. 4), the light source (12 FIG. 4), and the heat spreader (64 FIG. 4) to secure these elements together (see FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the structural arrangement and a polymer layer, such as taught by NALL, with the light source assembly of JOKE in order to enhance the structural integrity and modularity of the assembly according to its preferred application. 
Claim 4 includes substantially the same scope as claim 1 above and is rejected similarly. 
Regarding claims 2 and 6, JOKE further discloses the electrical circuit provides at least a portion of a thermally conductive path (trivial statement as all parts of the assembly are capable of at least partially thermally conducting heat).
Regarding claims 3 and 7, absent explicit evidence that the claimed material is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable material, such as any one or more of ceramic-impregnated epoxies, ceramic-impregnated silicones, graphene, carbon nanotubes, nano-glue, ceramic-coated copper, ceramic-coated aluminum, and oxidized aluminum, to optimize the thermal interface in accordance to a preferred application of the assembly. 
Regarding claim 5, NALL further teaches the polymeric layer forms a moisture seal for the light source and the pair of conductors (operationally evident of the structure).
The motivation to combine is same as in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875